On Application por a Rehearing.
Watkins, J.
The complaint of our opinion is that as the only appellants from the judgment below are Romain Frances and Mrs. Zenon Broussard; and that as other defendants, who are them vendees and transferees, have acquiesced therein, by not appealing, the judgment constitutes res judicata as to the title, and puts an end to the case. Hence, our opinion improperly dealt with the title, and should have liberated appellants from their obligation in warranty to their transferees, as defendants, and appellees.
It appears that, at public auction, Romain Frances purchased a part of the land in dispute; and that Mrs. Zenon Broussard purchased the remainder. The former sold to Philosie Richard and Thelismar Richard; the latter sold to Ovide Sonnier and Charles Broussard. Thereafter the number of claimants became quite numerous, and they succeeded in obtaining possession.
*847These various parties were cited, and contradictorily judgment was rendered, recognizing plaintiffs, as the heirs of their grandmother, Franeoise Scadron, the owners of the whole land.
It is a fact which is found in our opinion, and not denied in the motion under consideration, that the defendants assert title to one-half interest in the land by inheritance from Simon de Clouet and the whole by mesne conveyances from Romain Frances and Mrs. Zenon Broussard.
Our opinion maintains that part of the judgment appealed from which annuls the latter, on the ground that the deeds of conveyance ■are insufficient to pass the title; but it reverses the part which rejects the former, on the grounds that the defendants’ title by inheritance has never been divested, and that, as between co-heirs, title can not be acquired by prescription. It is, therefore, manifest that appellees’ contention is erroneous and their application must be refused.